DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




	Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 10,776,718. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to similarly recited limitations. Example mapping below:

Application 17/020,504
US Pat. 10,776,718
Claim 14 – A method comprising: 
with a computer: 
performing a plurality of non-negative matrix factorization (NMF) trials on mixed signals generated by one or more unidentified sources and detected by a plurality of sensors, each of the - 94 -RR1/ 8472-97415-03 09/14/20 S133364.002FILED VIA EFS SEPTEMBER 14, 2020 NMF trials producing a predetermined number of candidate sources referred to each of the sensors according to a signal propagation model;
 identifying clusters of the candidate sources and determining basis sources, by performing clustering on the candidate sources; 
evaluating results of the clustering by: 
generating a first parameter representing reconstruction error of at least one of the basis sources, and 
generating a second parameter representing separation of at least two of the identified clusters; and 
determining a first number of the unidentified sources for which a combination of the calculated first parameter and the calculated second parameter is optimized.
Claim 1 - A method, comprising: 
with a computer: 
performing a plurality of non-negative matrix factorization (NMF) trials on mixed signals generated by one or more unidentified sources and detected by a plurality of sensors, each of the NMF trials producing a predetermined number of candidate sources referred to each of the sensors according to a signal propagation model; 
identifying clusters of the candidate sources and determining basis sources, by performing clustering on the candidate sources; evaluating results of the clustering by: 
calculating a first parameter representing reconstruction error of the basis sources, and 
calculating a second parameter representing separation of the identified clusters; and 
determining a first number of the unidentified sources for which a combination of the calculated first parameter and the calculated second parameter is optimized.




Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter: 

The closest prior art of record is US Pub. 2009/0287624 related to signal processing using a spiking neural network. However, the prior art of record does not teach or suggest at least “each of the NMF trials producing a predetermined number b of candidate sources referred to each of the sensors according to a signal propagation model; for each of the NMF trials, ranking the corresponding b candidate sources according respective magnitudes of the corresponding b candidate sources; determining b basis sources for the mixed signals by: for each index d from 1 to b, determining the d^th basis source as an average, across the plurality of NMF trials, of the candidate sources having d^th rank, as to claims 1 and 11; and 
“performing a plurality of non-negative matrix factorization (NMF) trials on mixed signals generated by one or more unidentified sources and detected by a plurality of sensors, each of the NMF trials producing a predetermined number of candidate sources referred to each of the sensors according to a signal propagation model; identifying clusters of the candidate sources and determining basis sources, by performing clustering on the candidate sources; evaluating results of the clustering by: calculating a first parameter representing reconstruction error of the basis sources, and calculating a second parameter representing separation of the identified clusters; and determining a first number of the unidentified sources for which a combination of the calculated first parameter and the calculated second parameter is optimized;” as in claim 14. 

5.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182